Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of species of Figure 1-6 in the reply filed on 09/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jongsma et al. (U.S. Publication 2006/0215013)
Regarding Claim 1, Jongsma teaches a camera head comprising: a mounting portion having an abutting surface on which an eyepiece portion of an endoscope abuts in a direction along an optical axis of a subject image emitted from the eyepiece portion (Figure 3: adapter 3 has an abutting surface on which the image end 24 of the endoscope eyepiece 26 abuts along an optical axis); 
and an elastic portion including elastic material and detachably attached to the mounting portion (“adapter 3 can, for example, be made of elastically flexible plastic” [0026]), 
the elastic portion being configured to sandwich the eyepiece portion with the abutting surface, and bias the eyepiece portion toward the abutting surface (Figure 3: adapter 3 biases the image end 24 of the endoscope against the abutting surface).
Regarding Claim 2, Jongsma teaches the camera head according to claim 1. Jongsma further teaches wherein the elastic portion includes a cylinder (Figure 3: adapter 3 includes a cylindrical portion),
 the elastic portion being attached to the mounting portion with the mounting portion being inserted into a part on one end side, and configured to sandwich the eyepiece portion between a part on another end side and the abutting surface with the eyepiece portion being inserted into the part on the other end side, and bias the eyepiece portion toward the abutting surface (Figure 3: housing 22 of mobile telephone 2 is inserted into a part on one end side of the adapter 3, and sandwiches the image end 24 of the endoscope on the other side, and biases it towards the abutting surface).
Allowable Subject Matter
Claim 3 is objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter.
Claim 3 recites “the camera head according to claim 2, wherein the elastic portion is allowed to be deformed to have a shape in which an outer peripheral surface of the part on one end side is covered with the part on the other end side by folding back the part on the other end side toward one end side with the elastic portion being attached to the mounting portion.”
Jongsma fails to teach the camera head according to claim 2, wherein the elastic portion is allowed to be deformed to have a shape in which an outer peripheral surface of the part on one end side is covered with the part on the other end side by folding back the part on the other end side toward one end side with the elastic portion being attached to the mounting portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See reference cited in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI-TING SONG whose telephone number is (571)272-5771. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795